Title: From George Washington to Major General Robert Howe, 21 June 1780
From: Washington, George
To: Howe, Robert



Dr Sir
Head Qrs Springfield June 21st 1780

I yesterday Evening received Your two Favors of the 19th and was happy to find that a part of Clinton’s Brigade had joined You. I hope

by this time the whole will have got down, or at least all of it except the Regiment detached to Fort Schuyler with provisions. From the immense importance of the post under your direction, I wish, as expressed in my Letter of the 18th, that You may have & keep your force completed to Two thousand Five Hundred efficient Men. This force I hold to be necessary and You will keep it appropriated by a proper distribution, for the defence of the several works, particularly & exclusively of any other duty. This is the Object & the only one for which I wish it to be employed. And From the very embarrassing state of Our provisions; and the evident necessity of economising with respect to it as much as possible—I would not have Your force to consist of a Man more than the number I have mentioned. This has been deemed sufficient and will be to oppose any the Enemy can operate with—and no aid of Militia beyond what may be necessary to make it up to this number, should be called in, but in case of the most pressing emergency. I request You as far as it can be done to save the Salt provision. Whilever we have it in our power Fresh should be used. Our Stores of the former are scanty in the extreme, and to be preserved for occasions when it may not be in our power to procure the latter—or when it might not answer.
The Enemy remain in the same position and have made no movements or alterations in their circumstances. Sir Harry Clinton is said to be on Staten Island with the Troops which came—from the Southward, whose number is variously reported to be from Four to Six Thousand. I cannot yet penetrate their designs. In the present situation of things—the whole of Moylan’s Regiment is essential here. Sheldon’s will certainly be sufficient to furnish reconnoitring & parties of advice to announce the movements & approach of the Enemy in case they proceed to operate up the River.
